DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on September 7, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed June 21, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Objections
Claim 19 is objected to because of the following informalities:  the present claim recites, “The product according to claim 1”; however, for claim consistency, the claim should be amended to recite, “The texturised seafood analogue product according to claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 16, it is unclear if the present claim requires some egg white in the food product or not. Claim 1 recites, “substantially free” and page 13, line 7 of the filed specification states, “The term “substantially free of” as used herein with respect to egg white, egg product or other allergens intends to indicate that no such egg product, egg white or other allergen has been actively or intendedly added to the texturised seafood analogue product”, therefore it is understood that the product does not require egg white. 
Regarding claim 20, there is insufficient antecedent basis for “the additives” this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota, JP2017-176041 (machine translated description used for citation).
Regarding claims 1-5, 17, 18, Ota teaches a texturised seafood analogue (a product comprising fish that has been processed, as per filed specification, page 6, line 13) product substantially free of egg white comprising pea starch [0021] and potato starch [0022]. Ota teaches replacing egg white, thus no egg white is in product [0002, 0029].
Ota does not expressly disclose the claimed amounts of pea and potato starch by weight of the product or wherein the ratio of pea starch/potato starch is between 2/1 to 1/6; however, Ota does teach pea and potato starch as additives which impart hardness and elasticity to the fish meat product [0020-0029] and states the starch additive composition is added in the fish product in a range from 0.1% to 2.0% by weight and teaches, “If the amount of food additive added in the food product is less than 0.1% by weight based on the total weight of the food, the hardness and elasticity may be insufficient, and if the amount is more than 2.0% by weight, the taste may be affected.” [0027]. Thus, given the teaching of Ota and absent evidence of criticality, it would have been within the skill level of one of ordinary skill to optimize the amounts and ratio of pea and potato starch needed to impart a sufficient level of hardness and elasticity to the fish meat product and one would have easily arrived at the optimum values/ratio through routine experimentation.
Regarding claim 6, claim 1 is applied as stated above. Ota teaches the fish product is obtained by adding the food additive to “fish meat” [0028]. Ota does not expressly disclose wherein the product comprises meat products in an amount of less than 1 wt%, based on the total weight of the food; however, it would have been within the skill level of one of ordinary skill in the art to determine the amount of meat needed based on the desired composition and desired final.
Regarding claims 7 and 19, claim 1 is applied as stated above. Ota provides examples wherein the texturized seafood product comprises 60wt% [0034 and Table 2]. 
Regarding claim 8, claim 1 is applied as stated above. Ota teaches surimi [0034].
Regarding claim 10, claim 1 is applied as stated above. Ota teaches a method comprising preparing a mixture of water, fish paste, pea and potato starch, and subsequently cooking the mixture, thereby obtaining a seafood analogue product [0034].
Regarding claim 11, claim 10 is applied as stated above. Ota teaches cooking for 20 minutes [0043].
Regarding claim 16, claim 1 is applied as stated above. As the present claim states “less than 0.5wt%” which includes 0% and the prior art does not recite any egg white, the prior art meets the present claim limitation.
Regarding claim 20, claim 10 is applied as stated above. Ota discloses salt [0034].

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota, JP2017-176041 (machine translated description used for citation) in view of Hanson et al. US 4579,741.
Regarding claims 9 and 12, Ota is applied to claim 1 as stated above. Ota does not expressly disclose wherein the texturized seafood product is sterilized or pasteurized or cooked within a steamer. 
 	Hanson discloses a texturized seafood analogue product wherein the product is pasteurized to provide refrigerator stable cooked products (col. 8, line 40) and wherein the pieces are cooked by steam heating for 20-30 minutes to form the finished fabricated seafood products (col. 7, line 67-col. 8, line 3). 
As sterilization/ pasteurization are well-known processing steps done to extend food shelf life and steam cooking a “conventional means” (Hanson, c.7, l. 66) of cooking fish products, as taught by Hanson, one of ordinary skill in the art would have been motivated to modify the invention of Ota by steam cooking and pasteurizing the product.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. US 4579,741 in view of Hunt et al., Roles of Starch in Surimi Seafood: A Review and in further view of Surimi Sticks (applicant provided NPLs).
Regarding claims 1-4, 17, 18, and 20 Hanson discloses a texturized seafood analogue product, comprising “60% to 100% surimi, 0% to 20% water, 0% to 5% starch and 0% to 4% oil” (col. 3, lines 1-5). Hanson is silent regarding the use of egg whites, thus the composition is considered “substantially free” of egg whites, as required by the present invention (see filed specification page 13, line 8). Hanson teaches the starch is present “from about 0.1% to 5%, preferably 1% to 3%, and most preferably about 2.5% of the fish paste. As the fish protein is denaturized in subsequent heating steps, moisture is given off. The starch binds the water both added and that given off. Insufficient starch amounts can undesirably lead to reduced product yields. However, excessive starch levels tend to increase the level of bound water which tends to adversely affect texture strength. The starch can be any conventional edible starch.” (col. 4, line 45). 
Hanson does not expressly disclose the starch as potato and pea starch or the presently claimed ratio.
Hunt teaches, “Starch is an important ingredient in surimi seafood products due to its effects on textural and physical characteristics of surimi fish protein gels” (page 301) and teaches, “starches were classified into three groups as related to their special effects and functional properties when added to surimi: 1) rice and wheat starch contributed to increased elongation values in starch-surimi gels; 2) waxy maize, normal maize, native potato, and modified potato starch improved gel strength and water retention ability; 3) pea, amylomaize and Cremalys 516, an emulsified and complexed starch supplied by Roquette (Lestrem, France), reduced gel properties, increased expressible moisture and had higher gelatinization temperatures, respectively. Individual starches can be blended together to improve gel properties to utilize the unique characteristics of multiple starches. It is therefore common for a combination of starches to be used in formulating surimi seafood products.” (page 303). 
Surimi Sticks publishes ingredients of a surimi composition which explicitly discloses the presence of pea starch and potato starch. Thus, the combination of pea and potato starch is known to be used in surimi.
Therefore, given that it is known in the art: i) to use starch in texturized seafood analogue products; ii) that pea starch and potato starch have “special effects and functional properties when added to surimi”; iii) to blended individual starches together to improve gel properties to utilize the unique characteristics of multiple starches; iv) and common for a combination of starches to be used in formulating surimi seafood products, as taught by Hunt and also known to use the combination of pea and potato starch in surimi, as shown by Surimi Sticks, it would have been obvious for one of ordinary skill in the art to use pea and potato starch as the “conventional edible starch” in the invention of Hanson, for the predictable results of improved gel strength and textural properties. 
Furthermore, as Hanson teaches the total amount of starch in the surimi product is “from about 0.1% to 5%” and Hunt teaches there are special effects and functional properties associated with potato and pea starch, it would have been within the skill level of one of ordinary skill to determine an optimum amount of each starch needed to arrive at the desired effects/functional properties, within said total amount, through routine experimentation. 
With respect to the claimed pea/potato starch ratio, Hunt teaches that there are special effects and functional properties associated with potato and pea starch and teaches blending individual starches together improves gel properties to utilize the unique characteristics of multiple starches. Thus, given the effects, properties or unique characteristics one desires to impart to the product, and absent evidence of criticality, it would have been obvious for one to determine the optimum ratio of pea to potato starch to arrive at the desired effects, properties or unique characteristics. It would have been within the ambit of one of ordinary skill in the art to optimize the ratio of pea starch to potato starch through routine experimentation.  
Regarding claim 6, claim 1 is applied as stated above. Hanson’s teaching of optionally using 0.1% of soybean oil and optionally using 0.1% of soy protein (col. 4, lines 55-65 and col. 5, lines 35-40).
Regarding claims 7 and 19, claim 1 is applied as stated above. Hanson teaches the composition comprises “from about 60% to 100%” fish paste (col. 3, line 38) thus encompassing the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, claim 1 is applied as stated above. Hanson teaches wherein the texturized seafood analogue product is a surimi (col. 3, lines 38-65).
Regarding claim 9, claim 1 is applied as stated above. Hanson teaches wherein the product is pasteurized (col. 8, line 40).
Regarding claims 10 and 20, Hanson teaches a method for preparing a texturized seafood product wherein water, fish paste, starch, and additives (oils, etc.) are mixed (col. 4, lines 35-68) and subsequently cooked to from a texturized seafood product (col. 7, lines 60-68).
While Hanson teaches the use of “any conventional edible starch” (col. 4, line 45), Hanson does not expressly disclose the use of pea and/or potato starch.
 Hunt teaches, “Starch is an important ingredient in surimi seafood products due to its effects on textural and physical characteristics of surimi fish protein gels” (page 301) and teaches, “starches were classified into three groups as related to their special effects and functional properties when added to surimi: 1) rice and wheat starch contributed to increased elongation values in starch-surimi gels; 2) waxy maize, normal maize, native potato, and modified potato starch improved gel strength and water retention ability; 3) pea, amylomaize and Cremalys 516, an emulsified and complexed starch supplied by Roquette (Lestrem, France), reduced gel properties, increased expressible moisture and had higher gelatinization temperatures, respectively. Individual starches can be blended together to improve gel properties to utilize the unique characteristics of multiple starches. It is therefore common for a combination of starches to be used in formulating surimi seafood products.” (page 303). 
Surimi Sticks publishes ingredients of a surimi composition which explicitly discloses the presence of pea starch and potato starch. Thus, both pea and potato starch are known surimi ingredients.
Therefore, given that it is known in the art to use starch or a combination of individual starches in texturized seafood analogue products, as taught by Hunt, and known to specifically use pea and potato starch, as shown by Surimi Sticks, it would have been obvious to one of ordinary skill in the art to use pea and/or potato starch as the “conventional edible starch” in the invention of Hanson, for the predictable results of improved gel strength and textural properties. 
Regarding claim 11, claim 10 is applied as stated above. The present claims is understood as cooking the fish paste mixture of claim 10 for 10-30 minutes to obtain a texturized seafood product. Hanson teaches cooking for 20-30 minutes to obtain the finished seafood product (col. 8, lines 1-5) which encompasses the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, claim 10 is applied as stated above. Hanson teaches wherein the fish paste mixture is cooked in a steamer (col. 7, line 67).
Regarding claim 16, claim 1 is applied as stated above. As the present claim states “less than 0.5wt%” which includes 0% and the prior art does not recite any egg white, the prior art meets the present claim limitation.

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Ota fails to teach wherein the ratio of pea starch to potato starch is between 2/1 to 1/6 and that one skilled in the art would not arrive at the claimed ratio because Ota teaches away from the claimed ratio. Applicant points to the examples of Ota for support of said statement. However, applicant is reminded that the examples provided by Ota are just that, examples. Nowhere does Ota teach against the claimed ratio nor does Ota state the amounts present in the examples must/only be used. What Ota does teach is that the combination of ingredients, which include pea starch and potato starch, imparts hardness and elasticity to the fish meat product [0020-0029] and states the starch additive composition is added in the fish product in a range from 0.1% to 2.0% by weight and teaches, “If the amount of food additive added in the food product is less than 0.1% by weight based on the total weight of the food, the hardness and elasticity may be insufficient, and if the amount is more than 2.0% by weight, the taste may be affected.” [0027]. Thus, given the teaching of Ota one skilled in the art would have absolutely been motivated to optimize the amounts and ratio of pea and potato starch needed to impart a sufficient level of hardness and elasticity to the fish meat product and one would have easily arrived at the optimum values/ratio through routine experimentation.
While applicant correctly states Example 2 discloses the amount of pea starch in the food product is 0.08% by weight “namely 0.4% by weight of the food additive x20% by weight of pea starch in the food additive of Example 2”; applicant did not point to Ota’s explicit teaching of adding the food additive in “ranges from 0.1% to 2.0% by weight…based on the total weight of the food” [0027]. While Examples 2 and 5 show a food product using 0.4% of the food additive, Ota clearly teaches higher values may be used. As such, if one were to use the higher value of 2.0% by weight, for example, instead of the 0.4% used in Ex’s 2 and 5, one would calculate the amount of pea starch in the food product as 0.4% by weight, namely 2.0% by weight of the food additive x20% by weight of pea starch in the food additive of Example 2 and 0.8% by weight, namely 2.0% by weight of the food additive x 40% by weight of the pea starch in the food additive of Example 5. Therefore, while the stated examples using 0.4% of the food additive fall outside of the claimed range, Ota clearly provides the suggestion to use higher amounts of food additive which will thereby increase the amount of pea starch in the product and would fall within applicant’s claimed range.
Regarding the ratio of pea/potato starch, applicant again relies on the provided examples to support the allegation of teaching away. However, the examples are only based on using 0.4% of the food additive and Ota clearly teaches the food additive as 0.1% to 2.0% by weight of the food product [0027]. Again, considering the use of 2.0% by weight of the food additive, for example, the ratio of pea/potato starch in the food product is 0.4/2.5=1/6.25 (Ex2) and 0.8/2.7=1/3.375 (Ex5) which also falls within applicants claimed ratio. Therefore, applicant’s argument is not persuasive. 
With respect to applicant’s allegation of “evidence of criticality”, it is noted that evidence must first be unexpected and nonobvious. Ota clearly teaches the combination of ingredients, which include pea starch and potato starch, imparts hardness and elasticity to the fish meat product [0020-0029] and “hardness and elasticity” obviously relates to the “texture” of the product. Thus, one skilled in the art would have reasonably expected a combination of ingredients, which include pea starch and potato starch to impart a textural change to the food product. 
Secondly, unexpected results must be commensurate in scope with the claimed invention and to establish unexpected results over a claimed range, applicant should compare a sufficient number of test both inside and outside of the claimed range (see MPEP 716.02).  Present claim 1 states, “A texturised seafood analogue product substantially free of egg white comprising from 0.5 to 10 wt.% of pea starch and from 0.5 to 10 wt.% of potato starch, based on the total weight of the product, wherein the ratio pea starch/potato starch is between 2/1 to 1/6 and wherein the egg white is present in less than 1 wt.% based on the total weight of the product”; however, applicant’s Table A: Summary of experimental data and results only provides the finding for a ratio of 1/1.9, 1/3.91/7.8 and 7% potato starch with 3.60%, 1.80% and .90% pea starch. The examples are not sufficient to be considered commensurate in scope with the claimed invention and the provided data points are not a sufficient number of test both inside and outside of the claimed range. Applicant is advised to review MPEP 716 and provide a proper evidence to support allegations of criticality. 
Applicant’s arguments of Hanson, Hunt and Surimi Sticks also rely on applicant’s allegation of criticality for the claimed ratio of 2/1 to 1/6 and are not persuasive for reasons as stated above.  
It is also noted that both Hanson and Hunt teach that starch is an important ingredient in surimi seafood products due to its effects on textural and physical characteristics of surimi fish protein gel and Hunt specifically state the textural benefits associated with pea and potato starch and that individual starches can be blended together to improve gel properties to utilize the unique characteristics of multiple starches (see rejection above). As such, one would have absolutely expected the predictable results of improved gel strength and textural properties when using pea and potato starch and it would have been obvious for one to determine the optimum ratio of pea to potato starch to arrive at the desired effects, properties or unique characteristics.
Applicant’s remarks are not persuasive for the reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792